 


109 HCON 270 IH: Expressing the sense of the Congress to honor those in Pakistan who lost their lives as a result of the earthquake that affected South Asia on October 8, 2005.
U.S. House of Representatives
2005-10-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. CON. RES. 270 
IN THE HOUSE OF REPRESENTATIVES 
 
October 20, 2005 
Ms. Jackson-Lee of Texas (for herself and Mr. Meeks of New York) submitted the following concurrent resolution; which was referred to the Committee on International Relations 
 
CONCURRENT RESOLUTION 
Expressing the sense of the Congress to honor those in Pakistan who lost their lives as a result of the earthquake that affected South Asia on October 8, 2005. 
  
Whereas on Saturday, October 8, 2005, an earthquake registering 7.6 in magnitude struck Pakistan with an epicenter near Muzaffarabad, the capital of Pakistani Kashmir, approximately 60 miles north northeast of the nation’s capital, Islamabad; 
Whereas the death toll in Pakistan has been estimated at 25,000, with another 60,000 injured; 
Whereas the earthquake was the strongest to hit the region in a century and has severely stretched the resources of the Pakistani Government; 
Whereas bad weather has halted initial relief operations to the tens of thousands of injured survivors and the estimated 4,000,000 people who have been affected; 
Whereas the delivery of humanitarian assistance is constricted by the mountainous area, cold weather, and damaged or collapsed infrastructure; 
Whereas the survivors of the earthquake are in need of shelter, blankets, food, medicine, and portable generators; 
Whereas the international relief effort is growing as the United States and other countries are sending supplies and assistance; 
Whereas the earthquake damaged sanitation systems in the region, destroyed hospitals, and left many victims with no access to clean drinking water, making them more vulnerable to disease; 
Whereas measles and waterborne diseases such as cholera and diarrhea could spread quickly among victims of the earthquake; and 
Whereas measles, which is deadly for children, is already endemic in the region, and only 60 percent of the children in the region have been inoculated against the disease: Now, therefore, be it 
 
That the Congress— 
(1)mourns the lives lost as a result of the massive earthquake that struck in Pakistan on October 8, 2005; and  
(2)recognizes that more needs to be done to ensure that those who have survived the earthquake receive ready-to-eat food, clean water, medicine (including antibiotics), and electronic goods (including batteries). 
 
